Henley, J.
The questions involved in this appeal are in all material respects like the questions decided in Consumers Gas Trust Co. v. Littler, 162 Ind. 320, Consumers Gas Trust Co. v. Crystal Window Glass Co., 163 Ind. —, Consumers Gas Trust Co. v. Worth, 163 Ind. —, Consumers Gas Trust Co. v. Howard, 163 Ind. —, Consumers Gas Trust Co. v. Ink, 163 Ind. —, and, upon the authority of these cases, the judgment in this case is reversed, with instructions to the trial court to sustain appellant’s demurrer to the second paragraph of appellee’s complaint.